In dismissing this appeal we were guided by the security for cost and the certificate of the clerk, each of which refers to a judgment upon the motion and not the original judgment. Our attention is now called to a security for cost preceding the other, which appears on page 56 of the record, and which is broad and general enough to cover the original judgment, together with a motion to amend the clerk's certificate so as to make it apply to said original judgment. It would seem that the appeal in this respect is amendable. Section 6144 of the Code of 1923. It is also settled that the pendency of a motion for new trial suspends the finality of the judgment for the purpose of an appeal until said motion is disposed of either by the act of the court or the operation of law. Shipp v. Shelton,193 Ala. 658, 69 So. 102. Therefore the original judgment became final when the motion expired with the end of the term June the 24th, and the appeal was taken within six months thereafter. We therefore erred in dismissing the appeal, and the rehearing is granted, and the motion to amend the appeal is granted, and the motion to dismiss the appeal is overruled.
This therefore brings us to the motion to establish the bill of exceptions. It appears that, at the time of the trial, there was an official court reporter present who took the testimony. It is also undisputed that there was a rule or order upon the records of the court requiring, among other things, that a copy of the bill of exceptions and transcript of the testimony be furnished to counsel on the other side. It also appears that, upon presentation of the bill of exceptions, the trial court called attention of counsel to the rule but specifically called for or requested that he be furnished with a copy of the stenographer's transcript of the testimony. Regardless of the reasonableness of the rule, the demand or request of the judge that he be furnished with a transcript of the evidence as taken by the official reporter was not unreasonable, and counsel cannot put the trial judge in default for not signing the bill of exceptions, in the absence of furnishing said official transcript to said judge within 90 days after the presentation of the bill of exceptions.
The motion to establish the bill of exceptions is overruled.
SOMERVILLE, THOMAS, and BOULDIN, JJ., concur.